DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2022 has been entered.
 
Status of the Claims
Claims 1-6 and 15-19 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15-19 refer to a drawing, figure, or table when incorporation is not necessary. This is impermissible. Table 1 (starting at page 11 of the specification) contains all text, and there appears to be no reason that the claims could not be amended to recite lists of ranges as is conventionally done in patent claims.
For instance, applicants may amend claims 6 and 15 to indicate “wherein the nutritional supplement comprises the following components: 10000-50000 mg maltodextrin; 50-6000 mg whey protein isolate;100-50000 mg whey protein concentrate;  . . . 50-15000 mg maitake mushroom preparation; and 50-15000 mg turkey tail mushroom preparation.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fakih (Marwan Fakih, et al, Selenium Protects Against Toxicity Induced by Anticancer Drugs and Augments Antitumor Activity: A Highly Selective, New, and Novel Approach for the Treatment of Solid Tumors, 5 Clin. Colorec. Cancer 132 (2005)), Pardini (R.S. Pardini, Nutritional Intervention with Omega-3 Fatty Acids Enhances Tumor Response to Anti-Neoplastic Agents, 162 Chemico-Biological Interact. 89 (2006)), and Hsia (U.S. 6,197,295).
Applicants Claims are directed toward methods of improving cancer chemotherapy by administering a “nutritional supplement” containing defined amounts of each of DHA and selenium, while also administering a chemotherapy drug.  In the absence of any controlling definition of a “nutritional supplement” provided by applicants, any form of fish DHA or selenium supplementation will be construed as a “nutritional supplement” within the metes and bounds of the claim.  Independent Claims 1 and 15 additionally recite a variety of effects that are to be observed by the skilled artisan following the administration of the compositions recited to the subjects identified.  This is because a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Dependent Claims 2, 3, and 4 place limitations on the chemotherapeutic drug to be administered, with Claim 5 specifying that the selenium is provided in the form of a peptide or amino acid prepared from selenium yeast; the inclusion of selenium yeast will be considered as necessarily including the peptide or amino acid prepared from selenium yeast.  Claim 6 requires the inclusion of additional components represented by the entirety of “Table 1” of the disclosure as originally filed.  
Fakih describes the coadministration of cisplatin and selenium in clinical settings.  (Pg. 133). Combinations of 5-methylselenocysteine and irinotecan were shown to improve the cure rate in head and neck tumors as well as multiple cell lines.  (Pg. 134).  Fakih also describes 200 micrograms daily selenium yeast as a chemo preventative agent for skin cancer, which gave rise to a significant reduction in cancer mortality and the incidence of cancers including lung, colorectal, and prostate.  (Pg. 133).  In addition to selenium compounds demonstrating the capacity to inhibit cellular proliferation in multiple cell lines and to induce apoptosis in doses as low as 10-50uM, daily selenium doses of between 200-4000 micrograms are reportedly associated with reductions in chemotherapy-related toxicities.  (Id.)
Pardini indicates that that nutritionally induced changes in tumor fatty acid composition results in increased sensitivity to chemotherapy.  (Abs.)  Pardini indicates that DHA combined with doxorubicin enhances doxorubicin sensitivity in a dose dependent manner and increased cellular uptake of the doxorubicin without altering efflux, resulting in a significant increase in intercellular doxorubicin concentrations.  (Pg. 90).  DHA administration improves response in cisplatin resistant cells.  (Pg. 93).  A variety of chemotherapeutic agents are described as suitably sensitized by such co-administration, including but not limited to doxorubicin, 5-fluorouracil, (pg.90), and each of the instantly claimed docetaxel and cisplatin (pg. 91-93).  DHA dosages of as low as 2.5 and as high as 100 uM are described as useful in such synergistic combinations, id., with DHA described as “the most potent ‘drug enhancing’ fatty acid.  (Pg. 94).  These ranges overlap and therefore render obvious those of the instant claims.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Pardini suggests that nutritional supplementation with PUFA like the DHA of the instantly claimed fish oil increases response to chemotherapeutics and can increase uptake of anticancer drugs resulting in increased accumulation of these agents in tumors to improve chemotherapeutic response while reducing side effects.  (Pg. 102).
Hsia describes combining selenium yeast containing between 1000-5000ppm selenium to provide between 7mg – 5g/kg selenium without toxicity.  (Col.9, L.38-53).  Hsia indicates these selenium-content enhanced yeasts have use in improving anticancer effects to an additive or synergistic effect employing a variety of chemotherapeutic agents including each of the instantly claimed cisplatin and taxatere, which is another name for the instantly claimed docetaxel.  (Col.12, L.1-42).  
While the amounts or concentrations suggested by each of Fakih and Hsia in the context of providing nutritional supplementation of selenium to patients undergoing chemotherapy differ from the composition concentrations recited by the instant claims, applicants are reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical).  
As such, it would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have used each of selenium in the form of selenium yeast and DHA in concentrations overlapping or falling within the ranges of the instant claims, and combined these with known chemotherapeutic agents such as cisplatin and docetaxel to improve the efficacy of the chemotherapeutic agents so formulated when administered to a subject in need of anticancer chemotherapy.  This is because each of selenium, in the form of selenium yeast, and fish oil in the form of the PUFA DHA are taught by the art as effective to both increase the efficacy of cancer chemotherapeutics with which they are combined, as well as to reduce the toxicity of the combined chemotherapy.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).
Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered but they are not persuasive.
Applicants assert that the office has not provided rejections of specific claims but instead provides a general overview of relevant teachings related to the claims, and that no rejections of Claims 2-5 are specified.  This is inaccurate because, as set forth above, Claims 1-5 have repeatedly been rejected under 35 U.S.C. 103 as being unpatentable over Fakih, Pardini, and Hsia because the art establishes that each of selenium, in the form of selenium yeast, and fish oil in the form of the PUFA DHA are taught by the art as effective to both increase the efficacy of cancer chemotherapeutics with which they are combined, as well as to reduce the toxicity of the combined chemotherapy.  As such, it would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have used each of selenium in the form of selenium yeast (Claim 5) and DHA in concentrations overlapping or falling within the ranges of the instant claims, and combined these with known chemotherapeutic agents such as cisplatin and docetaxel (Claims 2-4) to improve the efficacy of the chemotherapeutic agents so formulated when administered to a subject in need of anticancer chemotherapy.
Applicants assert that what they refer to as a “three-way synergistic effect” is not taught nor predictable from the prior art.  Applicants assert this “triple synergy” exists as an effect on cancer cell proliferation which exceeds the summation of individual effects of selenium, fish oil, and chemotherapy, as well as the summation of the effects of selenium and the synergy demonstrated by combinations of fish oil and chemotherapy, the sum of the individual effect of fish oil and the synergistic effect of selenium and chemotherapy, as well as the individual effects of chemotherapy and the synergy shown between fish oil and selenium.  To be sure, evidence tending to establish an unexpected showing of synergy may compel a finding of nonobviousness.  In re Diamond, 360 F. 2d 214, 218 ( CCPA 1966).  However, Applicants bear the burden of coming forward with evidence to rebut the prima facie case.  In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011).  “[A]ppellants have the burden of explaining the data…they proffer as evidence of non-obviousness.”  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Whether the observed results are the result of unexpectedly improved results or a property not taught by the prior art, the evidence offered must be commensurate in scope with the invention claimed.  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
Applicants assertion of “triple synergy” on this point overlooks the fact that it is unclear from the disclosure as originally filed whether applicants have shown that their “three-way synergistic effect” has been demonstrated at all, whether whatever applicants have shown is commensurate in scope with the invention claimed, or whether the synergy referred to can reasonably be considered unexpected given what the art of record teaches concerning expectations of synergistic enhancement of chemotherapeutic efficacy.  
Applicants arguments specifically refer to Figures 1 and 2 of the disclosure as originally filed to assert the existence of the alleged “triple synergy.”  As set forth above, the establishment of “triple synergy” would require evidence permitting a comparison of the individual effects of each of selenium, fish oil, and chemotherapy, as well as a means of combining synergistic combinations of each of fish oil and chemotherapy, selenium and chemotherapy, and fish oil and selenium with the individual effects of selenium, fish oil, and chemotherapy, respectively.  On this basis, a proper evaluation of applicants’ “triple synergy” would therefore require a minimum of six data points relating to each chemotherapeutic agent tested.  Not only do applicant’s Figures 1 and 2 fail to provide this minimum data, the Examiner can identify no portion of the disclosure as originally filed which provides the data necessary to ascertain any degree of “triple synergy” corresponding to any of the chemotherapeutic agents specifically claimed (see, e.g., Claim 2), let alone commensurate in scope with the generic breadth of Claims 1 and 15.  
In addition, it is unclear whether applicants data concerning the effects of the agents tested on cell proliferation demonstrated by at least figures 1 and 2 can be said to be unexpected.  It appears from multiple data points that there is no significant difference on cell proliferation demonstrated by the combination of selenium, fish oil and IRESSA when compared to the combination of selenium and IRESSA or fish oil and IRESSA.  See, e.g., Fig 1 (6uM and 9uM doses); Fig. 2 (0.25uM & 0.5uM doses).  This is because from the graphs presented, the standard deviations around the mean values of cell proliferation data reported appear to overlap, undermining applicants assertion of a statistically significant difference in cell proliferation outcomes from those taught by the prior art.  See Gelles, supra.  Because of the ambiguity of the data, a skilled artisan cannot reasonably conclude on the basis of the record that a synergistic improvement in reduction of cell proliferation has been demonstrated by the claimed combination of selenium in the form of selenium yeast, fish oil to provide DHA, and chemotherapeutic agents.
Figures 3-9 continue this trend of data undermining any observable significant difference in cell proliferation outcomes when the combination of chemotherapeutic agent, selenium, and fish oil are compared to the combinations of chemotherapeutic and fish oil or the combinations of chemotherapeutic agent and selenium.  This is relevant to the question of obviousness because the prior art establishes combinations of chemotherapeutic and fish oil or the combinations of chemotherapeutic agent and selenium are known to give rise to synergistic reductions in cancer cell proliferation.  See, e.g., Pardini (Pg. 90, 93, 95); Hsia (Col.12, L.1-42); see also In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (“Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.”), see also In re Skoner, 517 F.2d 947, 950 (CCPA 1975).
In sum, the record at present fails to provide sufficient evidence to support applicants assertion that the combination of fish oil, selenium, and chemotherapeutic agents presents the “triple synergy” applicants assert patentably distinguish the invention claimed from the prior art.  The record likewise fails to provide evidence of synergy commensurate in scope with the breadth of the invention claimed, at least because the scant handful of chemotherapeutic agents fail to cover the entirety of the genus of chemotherapeutic agents encompassed by the claims, and nothing of record permits the skilled artisan to extrapolate beyond the data presented.  See In re Kollman, 595 F.2d 48, 56 (Fed. Cir. 1979) (One data point is insufficient to “to ascertain a trend in the exemplified data which would allow [one having ordinary skill in the art] to reasonably extend the probative value thereof.”).  Finally, given the state of the art concerning the expectation of synergistic reduction in cellular proliferation expected by combining each of selenium and fish oil with chemotherapeutic agents, the requisite “unexpected synergy” does not appear present within the metes and bounds of the invention claimed.
Applicants assertion that Fakih, considered in a vacuum, fails to teach chemotherapeutic synergy in the treatment of cancer, and that Fakih fails to describe the use of fish oil as a chemotherapeutic adjuvant is unpersuasive as nothing of the Examiner’s case asserts Fakih teaches such a thing.  Applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each or any of the references relied upon fails to teach the entirety of the invention which has been claimed.  The absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").
Applicants arguments concerning the teachings of Pardini not mentioning the use of selenium fail to persuade for reasons similar to those set forth concerning the Fakih reference; namely that nothing of the Examiner’s case asserts Pardini teaches such a thing.
Applicants arguments concerning the teachings of Hsia are unpersuasive for the reasons set forth previously, as well as, similar to the above rebuttals, nothing of Hsia was relied upon to teach fish oil and chemotherapeutics.

Terminal Disclaimer
The terminal disclaimer filed 8 July 2022 does not comply with 37 CFR 1.321 for the reasons set forth in the review decision letter mailed 10 July 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 6,197,295 in view of Pardini, above.  
Claims 1-3 of the ‘295 patent encompass treating cancer cells with chemotherapy agents including each of the instantly claimed cisplatin and taxotere (docetaxel), combined with selenium yeast in concentrations of between about 1000-5000ppm.  While this selenium concentration differs from that of the instant claims, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Aller, supra.  Per the teachings of Pardini, discussed in greater detail above, adding DHA in concentrations overlapping those claimed would be expected to improve treatment outcomes in cancer patients treated with such a combination, and are considered obvious variants of the claims of the ‘295 patent as a result.
Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered but they are not persuasive, as applicants have effectively not responded to the rejection in a substantive manner.

Claims 1-6 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,905,725 in view of Pardini and Fakih, above.  
Claims 1-15 of the ‘725 patent encompass treating cancer and cancer cells with combinations of selenium, more specifically the amino acids or proteins obtained from selenium yeast, and fish oil, each of the ingredients recited as “Table 1” identical to the “Table 1” of the instant application, in combination with chemotherapy agents including each of the instantly claimed gefitinib, erlotinib, pemetrexed, cisplatin and docetaxel.  While the instant claims specify  selenium and “fish oil” concentrations to be used, and the ‘725 Claims do not, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Aller, supra.  Per the teachings of Pardini and Fakih, discussed in greater detail above, modifying the amounts of selenium yeast and DHA to concentrations overlapping those of the instant claims would be expected to improve treatment outcomes in cancer patients treated with such a combination, and are considered obvious variants of the claims of the ‘725 patent as a result.
Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered but they are not persuasive, as applicants have effectively not responded to the rejection in a substantive manner.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 6,576,233 in view of Pardini, above.  
Claims 1-3 of the ‘233 patent encompass treating cancer cells with chemotherapy agents including each of the instantly claimed cisplatin and taxotere (docetaxel), combined with selenium yeast in concentrations of between about 2000-5000ppm.  While this selenium concentration differs from that of the instant claims, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Aller, supra.  Per the teachings of Pardini, discussed in greater detail above, adding DHA in concentrations overlapping those claimed would be expected to improve treatment outcomes in cancer patients treated with such a combination, and are considered obvious variants of the claims of the ‘233 patent as a result.  
Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered but they are not persuasive, as applicants have effectively not responded to the rejection in a substantive manner.

Allowable Subject Matter
While no claims are currently in condition for allowance, upon filing of a properly executed terminal disclaimer, and if rewritten to address the issues of indefiniteness under 35 USC 112(b) as well as in independent form incorporating all limitations of the claims from which it depends, the subject matter encompassed by instant Claim 6 would be allowable.  In a similar manner, if rewritten to address the issues arising out of the indefiniteness of Claim 15, Claims 15-19 would be allowable.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613